Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (10/12/20)

The present application is being examined under the post-AIA  first to invent provisions. 

Examiner has carefully reviewed the response to the previous Office Action for the above patent application and prepared the following Office Action.

Applicant’s election without traverse of Invention to include Claims 9-13 is acknowledged,
Claims 1-8, 14-20 are withdrawn by the Applicants from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Applicant’s representative authorized following Examiner's amendments via telephone interview.

Following claims were further amended to read as follows:
Cancel claims 1-8, 14-20.. These claims were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. 

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have one biasing member disposed between respective support surfaces of the carriage and the spring cage, wherein the at least one biasing member is configured to urge the first and second contact surfaces toward one another such that the first and second contact surfaces compress the rod and in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov